                                                     SO ORDERED.


                                                      Dated: November 26, 2018




                                                     Daniel P. Collins, Bankruptcy Judge
                                                     _________________________________




Case 2:17-bk-13538-DPC   Doc 272 Filed 11/26/18 Entered 11/26/18 11:41:35        Desc
                          Main Document Page 1 of 2
Case 2:17-bk-13538-DPC   Doc 272 Filed 11/26/18 Entered 11/26/18 11:41:35   Desc
                          Main Document Page 2 of 2
